DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5, 9, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 29, July, 2022.
Applicant's election with traverse of invention 1, represented by claims 6-20 in the reply filed on 29 July, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden and that the inventions are not distinct.  This is not found persuasive because the two inventions are capable of being practiced separately, i.e. the non-elected method does not require the use of the apparatus described in the elected claims. Furthermore, there would be a search burden to search both inventions as they are classified in distinct search areas and would require a search to be conducted in both those areas. There similarly would be a search burden to search the non-elected species, as identifying prior art for the mutually exclusive species would require substantial use of different keyword searches. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities: 
claims 1 and 18: "polishing inserts elements" should be ––polishing insert elements––
claim 18: "wherein said kit provides upon repeatedly cleaning and polishing a previously-prepared surface provides an improvement" appears to be grammatically improper. Consider instead:   ––wherein said kit, upon repeatedly cleaning and polishing a previously-prepared surface, provides an improvement––
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning element” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 6, which depends from claim 1. Claim 7 adds only the limitation that the cleaning element be a non-woven web. Claim 1, defines the driving element as a non-woven web. Claim 6 additionally defines the driving element as a cleaning element. The cleaning element of claim 6 from which claim 7 depends is already a non-woven web. Claim 7 consequently fails to further limit the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7,13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (WO 9107902) in view of Fritz et al. (US 7121924, "Fritz") and Demetriades (US 4536911).
1. McCormick teaches an article of manufacture useful for simultaneously maintaining, cleaning and polishing hard surfaces comprising independently a non-woven web as a driver element (11 is made from bound-together fibers, see McCormick description page 4 paragraph 5) having one or more equidistant or non-equidistant openings (where inserts 12 are located, see McCormick description page 4 paragraph 2) therein and polishing inserts elements disposed in said equidistant or non-equidistant openings (inserts 12), said insert elements including abrasive particles (see McCormick description page 5 paragraph 2) and 
McCormick does not teach that the driver element has a central opening, or that the abrasive particles are agglomerated fired.
However, Fritz teaches that the use of a variety of abrasive particles, including agglomerated particles is known in the art of making abrasive articles (see Fritz col. 2 lines 53-65). Fritz is silent on whether the agglomerated particles are made by firing, but the method of making a claimed product only applies to a claim limitation insofar as it implies structure. The agglomerated abrasive particles of Fritz are understood as structurally equivalent to the claimed agglomerated fired abrasive particles. It would have been obvious to a person having ordinary skill in the art to use agglomerated particles as the abrasive particles because as Fritz teaches, the use of such particles is generally known in the art, and selecting that specific variety would be obvious to try as such particles are one of a finite number of identified solutions taught by Fritz that could be pursued with a reasonable expectation of success.
Similarly, Demetriades teaches the concept of including a central hole (24) in a floor cleaning pad (20). It would have been obvious to a person having ordinary skill in the art to modify the device of McCormick to provide a central hole, as doing so would allow it to be connected to floor cleaning machines by easily detachable means (see Demetriades col. 3 lines 23-30).

Applicant is reminded that as noted in MPEP 2114 (II) "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant has not provided sufficient disclosure to identify the specific structural elements associated with the limitation of "wherein said article upon repeatedly cleaning and polishing a previously-prepared surface provides an improvement in decreased surface roughness value, an increased distinctness of image value, and a decreased haze value and wherein the surface roughness value is decreased by at least 5 percent; the distinctness of image value is increased by at least 5 percent and the haze value is decreased by at least 5 percent." 
Consequently, the combined invention of McCormick, Fritz, and Demetriades would, upon repeatedly cleaning and polishing a previously-prepared surface, be capable of providing an improvement in decreased surface roughness value, an increased distinctness of image value, and a decreased haze value and wherein the surface roughness value is decreased by at least 5 percent; the distinctness of image value is increased by at least 5 percent and the haze value is decreased by at least 5 percent.


6. McCormick in view of Fritz and Demetriades teaches the article of claim 1 wherein said driver element is a cleaning element (floor polishing, see McCormick description page 2 paragraph 3).

7. McCormick in view of Fritz and Demetriades teaches the article of claim 6, wherein said cleaning element is a non-woven web (11 is made from bound-together fibers, see McCormick description page 4 paragraph 5).

13. McCormick in view of Fritz and Demetriades teaches the article of claim 1, wherein said polishing insert elements occupy space through the entire thickness of the entire driver element (see McCormick description page 5 first three lines).

14. McCormick in view of Fritz and Demetriades teaches the article of claim 1, wherein said driver element and said polishing insert element have the same compression resistance values (body and insert are made from the same fibers and binder and would consequently have the same compression resistance values, see McCormick description page 4 final paragraph).


Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Fritz and Demetriades as applied to claim 7 above, and further in view of Charmoille et al. (US PGPub 2007/0298697, "Charmoille").
8, 10, and 11. Regarding claims 8, 10, and 11, McCormick in view of Fritz and Demetriades teaches the article of claim 7, but does not teach a specific material for the fibers of the non-woven web.
However, Charmoille teaches that a variety of fibers are known in the art for use in making cleaning pads from non-woven fibers (see Charmoille abstract). Such fibers include polyester fibers (see Charmoille paragraph [0040]). Charmoille further teaches that specific fibers known for use include polyethylene terephthalate fibers (Charmoille paragraph [0042]), which applicant's disclosure has indicated are a form of polyalkylene terephthalate. Selecting one of the specific types of fiber claimed would have been obvious to a person having ordinary skill in the art at the time of the invention, as McCormick does not suggest a specific type of fiber, necessitating a selection; Charmoille provides a selection of fibers that were known in the art, and a person having ordinary skill would have been able to choose from the finite number of fiber types identified in Charmoille with a reasonable expectation of successfully choosing a suitable one for the cleaning device of McCormick, Fritz, and Demetriades, whether the fiber was a polyester, a polyalkylene terephthalate, or polyethylene terephthalate.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Demetriades and Fritz.
16. Demetriades teaches a polishing element comprising 
a non-woven web having a top surface and a bottom surface (lower layer 32 is a non-woven web and has an upper surface 34 and a lower surface 38, see Demetriades col. 3 lines 42-51); 
said polishing element having incorporated an abrasive all across one of its surfaces (resin includes an abrasive, see Demetriades col. 4 lines 5-9) and 
Demetriades does not teach that the abrasive comprises agglomerated fired abrasive particles. However, Fritz teaches that the use of a variety of abrasive particles, including agglomerated particles is known in the art of making abrasive articles (see Fritz col. 2 lines 53-65). Fritz is silent on whether the agglomerated particles are made by firing, but the method of making a claimed product only applies to a claim limitation insofar as it implies structure. The agglomerated abrasive particles of Fritz are understood as structurally equivalent to the claimed agglomerated fired abrasive particles. It would have been obvious to a person having ordinary skill in the art to use agglomerated particles as the abrasive particles because as Fritz teaches, the use of such particles is generally known in the art, and selecting that specific variety would be obvious to try as such particles are one of a finite number of identified solutions taught by Fritz that could be pursued with a reasonable expectation of success.
Applicant is reminded that as noted in MPEP 2114 (II) "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant has not provided sufficient disclosure to identify the specific structural elements associated with the limitation of "wherein said article upon repeatedly cleaning and polishing a previously-prepared surface provides an improvement in decreased surface roughness value, an increased distinctness of image value, and a decreased haze value and wherein the surface roughness value is decreased by at least 5 percent; the distinctness of image value is increased by at least 5 percent and the haze value is decreased by at least 5 percent." 
Consequently, the combined invention of Demetriades and Fritz would, upon repeatedly cleaning and polishing a previously-prepared surface, be capable of providing an improvement in decreased surface roughness value, an increased distinctness of image value, and a decreased haze value and wherein the surface roughness value is decreased by at least 5 percent; the distinctness of image value is increased by at least 5 percent and the haze value is decreased by at least 5 percent.


17. Demetriades and Fritz teach the polishing element of claim 16, wherein said non-woven web is a polyester non-woven web (polyster, see Demetriades col. 3 lines 31-36).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Demetriades.
18. McCormick teaches a kit for cleaning and polishing hard surfaces comprising: 
(a) a driver element (11) having one or more equidistant or non- equidistant openings (where inserts 12 are located, see McCormick description page 4 paragraph 2); 
(b) polishing inserts elements for said driver element having equidistant or non- equidistant openings (inserts 12); and 
McCormick does not teach that the driver element has a central opening. 
However, Demetriades teaches the concept of including a central hole (24) in a floor cleaning pad (20). It would have been obvious to a person having ordinary skill in the art to modify the device of McCormick to provide a central hole, as doing so would allow it to be connected to floor cleaning machines by easily detachable means (see Demetriades col. 3 lines 23-30).

19. McCormick in view of Demetriades teaches the kit of claim 18, McCormick teaches that said driver element is a non-woven web (11 is made from bound-together fibers, see McCormick description page 4 paragraph 5), but it is silent as to the material of the fibers that make up the web.
However, Demetriades teaches that the use of polyester fibers to make up such a web is known in the art. It would have been obvious to use polyester fibers to make the web as doing so represents the combination of known elements (polyester fibers and a non-woven web) according to known methods (taught by Demetriades) in a fashion that would yield predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick and Demetriades as applied to claim 18 above, and further in view of Fritz.
20. McCormick in view of Demetriades teaches the kit of claim 18, wherein said polishing insert elements include abrasive particles (see McCormick description page 5 paragraph 2), but not that the particles are agglomerate fired abrasive particles.
However, Fritz teaches that the use of a variety of abrasive particles, including agglomerated particles is known in the art of making abrasive articles (see Fritz col. 2 lines 53-65). Fritz is silent on whether the agglomerated particles are made by firing, but the method of making a claimed product only applies to a claim limitation insofar as it implies structure. The agglomerated abrasive particles of Fritz are understood as structurally equivalent to the claimed agglomerated fired abrasive particles. It would have been obvious to a person having ordinary skill in the art to use agglomerated particles as the abrasive particles because as Fritz teaches, the use of such particles is generally known in the art, and selecting that specific variety would be obvious to try as such particles are one of a finite number of identified solutions taught by Fritz that could be pursued with a reasonable expectation of success.
Consequently, the combined invention of McCormick, Fritz, and Demetriades would, upon repeatedly cleaning and polishing a previously-prepared surface, be capable of providing an improvement in decreased surface roughness value, an increased distinctness of image value, and a decreased haze value and wherein the surface roughness value is decreased by at least 5 percent; the distinctness of image value is increased by at least 5 percent and the haze value is decreased by at least 5 percent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733